Per Curiam: The question involved in this case is the same as the question decided in the case of Ruhstrat v. People, (ante, p. 133,) to-wit: the constitutionality of the act of April 22, 1899, entitled “An act to prohibit the use of the national flag or emblem for any commercial purposes or as an advertising medium.” The decision in the 'Ruhstrat case governs and controls the decision of this case. Accordingly, the judgment of the criminal court of Cook county is reversed, and the cause is remanded to that court with directions to proceed in accordance with the views set forth in the case of Ruhstrat v. People, supra. Reversed and remanded.